Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner-Medical Director of the Westchester County Medical Center, dated August 10, 1977, which, after a hearing, found petitioner guilty of certain misconduct and dismissed him from his position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In view of the evidence adduced against the petitioner, the punishment was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Ebner v Board of Educ., 42 NY2d 938, revg 51 AD2d 799; Matter of Ahsaf v Nyquist, 37 NY2d 182). We have considered the other issue raised by petitioner and find it to be without merit. Gulotta, J. P., Cohalan, Margett and O'Connor, JJ., concur.